In an action, inter alia, to recover damages for tortious interference with precontractual relations and prima facie tort, plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Vitale, J.), dated March 23, 1984, as, on defendant’s motion, dismissed the first and second causes of action of the complaint.
Order affirmed insofar as appealed from, with costs.
Plaintiffs’ causes of action alleging tortious interference with precontractual relations and prima facie tort arise out of the same facts as plaintiffs’ earlier cause of action alleging tortious interference with contractual relations, albeit under different theories. This court, in unconditionally dismissing plaintiffs’ prior cause of action alleging tortious interference, fully treated and disposed of on the merits plaintiffs’ arguments regarding the alleged interference with both their contractual and precontractual relations (Long Is. Pen Corp. v Shatsky Metal Stamping Co., 94 AD2d 788). Accordingly, since this court has already fully examined the same facts and reached a determination on the merits, plaintiffs’ present claims are barred under the principle of res judicata (CPLR 3211 [a] [5]; see, Smith v Russell Sage Coll., 54 NY2d 185). Gibbons, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.